ORDER

PER CURIAM.
Appellant Robert Louis (“Louis”) appeals from the judgment of the motion court denying his Rule 24.0351 motion for post-conviction relief following an eviden-tiary hearing. Louis avers that the motion court clearly erred in denying his Rule 24.035 motion because there was an insufficient factual basis to support his 2011 guilty plea to driving while intoxicated. *452Louis further alleges that he was improperly convicted as an aggravated offender in 2013 for driving while intoxicated because his 2011 conviction was invalid.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).

. All rule references are to Mo. R. Crim. P. (2014).